

113 S1830 IS: Tallying of the Actual Liabilities Act of 2013
U.S. Senate
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1830IN THE SENATE OF THE UNITED STATESDecember 16, 2013Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit unfair or deceptive acts or practices relating to the prices of products and services sold online, and for other purposes.1.Short titleThis Act may be cited as the Tallying of the Actual Liabilities Act of 2013 or the TOTAL Act of 2013.2.Prohibition on certain unfair
			 or deceptive acts or practices relating to prices of products and services sold
			 online(a)Retailer
			 definedIn this section, the term retailer means a
			 person—(1)over whom the
			 Federal Trade Commission has jurisdiction under section 5(a) of the Federal
			 Trade Commission Act (15 U.S.C. 45(a)); and(2)whose business
			 includes selling products or services.(b)Requirement for
			 price transparencyA retailer may not sell a product or a service
			 to a person through the use of an Internet website without presenting the
			 person with the total amount that the retailer expects to collect from the
			 person as part of the transaction of selling the product or service to the
			 person, including all fees, taxes, and shipping and handling charges, before
			 the person commits to purchasing the product or service.(c)Enforcement by
			 Federal Trade Commission(1)Unfair or
			 deceptive act or practiceA
			 violation of subsection (b) shall be treated as a violation of a rule defining
			 an unfair or deceptive act or practice described under section 18(a)(1)(B) of
			 the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).(2)Powers of
			 Commission(A)In
			 generalThe Federal Trade Commission shall enforce this section
			 in the same manner, by the same means, and with the same jurisdiction, powers,
			 and duties as though all applicable terms and provisions of the Federal Trade
			 Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of
			 this section.(B)Privileges and
			 immunitiesAny person who violates this section shall be subject
			 to the penalties and entitled to the privileges and immunities provided in the
			 Federal Trade Commission Act (15 U.S.C. 41 et seq.).(C)RulemakingThe
			 Federal Trade Commission may promulgate standards and rules to carry out this
			 section in accordance with section 553 of title 5, United States Code.(d)Enforcement by
			 States(1)In
			 generalIn any case in which the attorney general of a State has
			 reason to believe that an interest of the residents of the State has been or is
			 threatened or adversely affected by the engagement of any person subject to
			 subsection (b) or a standard or rule promulgated under this section in a
			 practice that violates such subsection, standard, or rule, the attorney general
			 of the State may, as parens patriae, bring a civil action on behalf of the
			 residents of the State in an appropriate district court of the United
			 States—(A)to enjoin further
			 violation of such subsection, standard, or rule by such person;(B)to compel
			 compliance with such subsection, standard, or rule; or(C)to obtain such
			 other injunctive relief as the court considers appropriate.(2)Rights of
			 Federal Trade Commission(A)Notice to
			 Federal Trade Commission(i)In
			 generalExcept as provided in clause (iii), the attorney general
			 of a State shall notify the Federal Trade Commission in writing that the
			 attorney general intends to bring a civil action under paragraph (1) before
			 initiating the civil action.(ii)ContentsThe
			 notification required by clause (i) with respect to a civil action shall
			 include a copy of the complaint to be filed to initiate the civil
			 action.(iii)ExceptionIf
			 it is not feasible for the attorney general of a State to provide the
			 notification required by clause (i) before initiating a civil action under
			 paragraph (1), the attorney general shall notify the Federal Trade Commission
			 immediately upon instituting the civil action.(B)Intervention by
			 Federal Trade CommissionThe Federal Trade Commission may—(i)intervene in any
			 civil action brought by the attorney general of a State under paragraph (1);
			 and(ii)upon
			 intervening—(I)be heard on all
			 matters arising in the civil action; and(II)file petitions
			 for appeal of a decision in the civil action.(3)Investigatory
			 powersNothing in this subsection may be construed to prevent the
			 attorney general of a State from exercising the powers conferred on the
			 attorney general by the laws of the State to conduct investigations, to
			 administer oaths or affirmations, or to compel the attendance of witnesses or
			 the production of documentary or other evidence.(4)Preemptive
			 action by Federal Trade CommissionIf the Federal Trade
			 Commission institutes a civil action or an administrative action with respect
			 to a violation of subsection (b) or a standard or rule promulgated under this
			 section, the attorney general of a State may not, during the pendency of such
			 action, bring a civil action under paragraph (1) against any defendant named in
			 the complaint of the Commission for the violation with respect to which the
			 Commission instituted such action.(5)Venue; service
			 of process(A)VenueAny
			 action brought under paragraph (1) may be brought in—(i)the
			 district court of the United States that meets applicable requirements relating
			 to venue under section 1391 of title 28, United States Code; or(ii)another court of
			 competent jurisdiction.(B)Service of
			 processIn an action brought under paragraph (1), process may be
			 served in any district in which the defendant—(i)is
			 an inhabitant; or(ii)may be
			 found.(6)Actions by other
			 State officials(A)In
			 generalIn addition to civil actions brought by attorneys general
			 under paragraph (1), any other officer of a State who is authorized by the
			 State to do so may bring a civil action under paragraph (1), subject to the
			 same requirements and limitations that apply under this subsection to civil
			 actions brought by attorneys general.(B)Savings
			 provisionNothing in this subsection may be construed to prohibit
			 an authorized official of a State from initiating or continuing any proceeding
			 in a court of the State for a violation of any civil or criminal law of the
			 State.(e)Rule of
			 constructionNothing in this section shall be construed to limit
			 the authority of the Federal Trade Commission under any other provision of
			 law.